Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In response to Applicant’s response to Election/Restriction filed on 4/9/21 wherein claims 18-20 have been amended, Examiner withdraw the restriction requirement sent on 3/4/21.  Therefore claims 1-20 are now pending for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/11/20, 11/25/19 and 7/15/21 were filed after the mailing date of the present application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S AMENDMENT
The application has been amended as follows: 
Claim 20, lines 4, 15, 18, and 21, change “the gate of” to “a gate of”
	Allowable Subject Matter
Claims 1-20 are allowed.  Claims 1, 18 and 20 are independent claims.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose a memory cell, comprising in combination with other cited limitations, a first write-access control adapted to receive from a first write-access control line a first write-access control signal selectable between at least one write-enable state and at least one write-disable state; and a second write-access control adapted to receive from a second write- access control line a second write-access control signal selectable between at least one write-enable state and at least one write- disable state, the first and second write-access controls being cooperatively adapted to permit a data signal from a write-signal line to be written to the input of the data storage only when 
Claims 2-17 are therefore allowed because of their dependency on claim 1.
The prior art of record fails to disclose a static random-access memory (SRAM) device comprising, in combination with other cited limitations a first write-access control comprising a second switching transistor adapted to receive from a first write-access control line a first write-access control signal selectable between at least one write-enable state and at least one write-disable state; and a second write-access control comprising a third switching transistor adapted to receive from a second write-access control line a second write-access control signal selectable between at least one write-enable state and at least one write-disable state, the second and third switching transistors forming a serial combination with each other, with one end of the serial combination operatively connected between a voltage supply the input of the data storage as recited in claim 18.
Claim 19 is therefore allowed because of its dependency on claim 18.
The prior art of record fails to disclose a method of writing data to an SRAM device, the method comprising: applying a first write-access signal to the gate of a first switching transistor in a first serial combination of a plurality of switching transistors connecting a first power supply and an input of a data storage, applying a second write-access signal to the gate of a second switching transistor in the first serial combination; applying a third write-access signal to the gate of a third switching transistor in a second serial combination of a plurality of switching transistors connecting a second power supply and the input of the data storage; and applying a fourth write-access signal to the gate of a second switching transistor in the second serial combination as recited in claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rachamadugu et al. (US 2012/0155151) disclose a memory device includes a memory array comprising a plurality of memory cells. At least a given one of the memory cells comprises a pair of cross-coupled inverters and associated write assist circuitry. The write assist circuitry comprises first switching circuitry coupled between a supply node of a device of the first inverter and a supply node of the memory cell, and second switching circuitry coupled between a supply node of a device of the second inverter and the supply node of the memory cell. The first and second switching circuitry are separately controlled such that during a write operation of the memory cell the supply node of one of the devices is connected to the supply node of the memory cell while the supply node of the other device is not connected to the supply node of the memory cell but is instead permitted to float.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T NGUYEN whose telephone number is (571)272-1880.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/TUAN T NGUYEN/Primary Examiner, Art Unit 2824